Cincinnati, OH /January 30, 2008/ Resolve Staffing, Inc. ("Resolve") (OTC: RSFF) (BULLETIN BOARD: RSFF) , a national provider of Human Resource Outsourcing (HRO) Services with offices reaching from New York to California, announced that it has entered into a disposition agreement with Fifth Third Bank (the “Bank”), Resolve's senior secured lender. Resolve has been operating under a Forbearance and Reaffirmation Agreement with Fifth-Third since September 28, 2007. This agreement terminated on December 31, 2007. Resolve entered into the disposition agreement only after an exhaustive mergers and acquisitions process was undertaken by Resolve and its advisors, which was designed to identify the best strategic and financial alternatives to maximize enterprise value for Resolve. These efforts resulted in the board of directors’ conclusion that the disposition agreement summarized herein was in the best interests of Resolve, its customers, employees and creditors. The disposition agreement, which Resolve is now operating under, includes express provisions whereby the Bank now permits Resolve to maintain control over their business and operations for the purpose of maximizing the proceeds of the sale of the Bank’s collateral securing the existing senior secured debt. By entering into the disposition agreement, Resolve consented to the Bank foreclosing upon all of the collateral and to the Bank conducting one or more private sales of the collateral pursuant to Article 9 of the Ohio Uniform Commercial Code. No sale proceeds will be delivered to Resolve or any person affiliated with Resolve. Resolve has been informed that the Bank intends to immediately sell the collateral to Koosharem Corporation, the parent company of Select StaffingSM.Select StaffingSM is a top-10 national staffing industry leader and the commercial division brand of Santa Barbara, California-based Select Family of Staffing Companies. The sale of the collateral will be structured as a purchase of assets from the Bank pursuant to Article 9 of the Uniform Commercial Code.Although only assets will be sold and none of Resolve's liabilities will be assumed, the buyer intends to service Resolve's customer base and replicate the same PEO and staffing functions previously provided by Resolve. Resolve does not anticipate any interruption of services to its clients. Resolve has been notified by Select Staffing that they intend to promptly integrate Resolve’s operations and employees with those of Select.The Collateral sale is expected to close on February 8, 2008, subject to satisfaction of applicable closing conditions. About Resolve Staffing, Inc. Resolve (Resolve Staffing, Inc.) is a national provider of Human Resource Outsourcing (HRO) Services with offices reaching from New Yorkto California.
